Title: Timothy Pickering to Tobias Lear, 3 May 1792
From: Pickering, Timothy
To: Lear, Tobias



Dear Sir,
Philaa May 3d 1792.

I inclose the information given me by Colo. Louis. The copy of the letter from his nation bears date the 24th of January. I sent to the war-office for the Original, which I found was dated

Feby 24th. Bad travelling at the breaking up of winter and ten days sickness, Louis says have occasion so much delay in his journey. He is anxious to return. In great haste sincerely yours

T. Pickering

